Citation Nr: 0106783
Decision Date: 03/07/01	Archive Date: 04/17/01

DOCKET NO. 96-24 810               DATE MAR 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased rating for transverse fractures of
the right L2, L3, L4, and L5 vertebral bodies, currently evaluated
as 20 percent disabling.

2. Entitlement to an initial increased (compensable) rating for
right flank hematoma with traumatic hypesthesia.

3. Entitlement to an increased (compensable) rating for right ankle
sprain.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service between 1990 and 1993.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1995 rating decision, by the St. Petersburg,
Florida, Regional Office (RO) of the Department of Veterans Affairs
(VA).

REMAND

In December 1998, a hearing was held before a member of the Board
who is no longer employed at the Board. The veteran was notified by
letter that he has the right to another hearing before the Board,
but that the Board could make a decision without another hearing.

In a written response to the Board's hearing clarification letter
that was received in February 2001, the veteran specifically
requested another hearing before a member of the Board at the RO.

Since "Travel Board hearings" are scheduled by the RO (See 38
C.F.R. 20.704(a) (2000)), the Board is herein remanding the case
for the purpose of satisfying this procedural due process
obligation.

It should be noted that there has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 3-4, 114 Stat.
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 5102,
5103, 5103A, and 5107). This change in the law is applicable to all
claims filed on or after the date of enactment, or filed before the
date of enactment and not yet final as of that date. Because of
this change in the law, the RO should review the case for
compliance with any notice and duty to assist provisions contained
in the new law that might be applicable to the veteran's claims.

- 2 -

Accordingly, this case is REMANDED for the following development:

1. The RO must review the claimsfile and ensure that any
notification requirements and/or development actions applicable to
the veteran's claims and required by the Veterans Claims Assistance
Act of 2000 are completed. For further guidance on the processing
of claims in light of the changes in the law, the RO should refer
to VBA Fast Letters 00-87 (November 17, 2000), 00-92 (December 13,
2000), and 01-02 (January 9, 2001), as well as any pertinent formal
or informal guidance that is subsequently provided by VA,
including, among other things, final regulations and General
Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.

2. Upon completion of the above, the RO should make the necessary
arrangements to schedule the veteran to appear at a hearing to be
conducted by a member of the Board traveling to the RO pursuant to
the provisions of 38 C.F.R. 20.704 (2000). The RO should notify the
veteran of the date, time and place of such a hearing by letter
mailed to his current address of record. The veteran is advised
that if he desires to withdraw the hearing request prior to the
hearing, he may do so in writing pursuant to applicable provisions.
All correspondence pertaining to this matter should be associated
with the claimsfolder.

The case should then be returned to the Board for further appellate
consideration, if in order.

3 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JOAQUIN AGUAYO-PERELES 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

 - 4 -



